Citation Nr: 0608166	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  98-13 825A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for low back and 
right shoulder disorders.  After the veteran testified at a 
November 1998 RO hearing, the Board denied the claim in April 
1999.  In November 2000, the Court vacated the Board's 
decision pursuant to a November 2000 joint motion, and the 
Board subsequently twice remanded the claim, in April 2001 
and September 2003, for additional development.  Since the 
Board will grant the claim herein, there is no need to 
discuss whether the ordered development has been 
accomplished.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  Recently received evidence shows that the veteran 
received the Combat Infantry Badge (CIB), Purple Heart, and 
Bronze Star Medal, and his testimony that an exploding shell 
knocked him backwards and injured his back and right shoulder 
is consistent with the circumstances of his service, 
notwithstanding the absence of in-service complaints or 
treatment of his back or shoulders.

2.  The evidence, including the conclusion that there is a 
relationship between the veteran's current low back and right 
shoulder disorders and his in-service low back and right 
shoulder injuries, by a physician who examined the veteran, 
reviewed the claims folder, and opined as to the etiology of 
his back and shoulder disorders, is at least in relative 
equipoise as to whether the veteran's low back and right 
shoulder disabilities are related to service.




CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the veteran, a 
low back disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d) (2005).

2.  With reasonable doubt resolved in favor of the veteran, a 
right shoulder disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, apply to claims, such as the veteran's April 
1998 claim here, that were filed prior to its effective date 
but were finally decided thereafter.  VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, as the Board will grant service 
connection for both claimed disorders in this decision, 
further discussion of the VCAA is unnecessary.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Generally, to 
establish service connection, a veteran "must show (1) a 
current disability; (2) an in-service precipitating disease, 
injury or event; and (3) nexus between the current disability 
and the in-service events." Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997)).  In the case of a combat veteran, satisfactory lay or 
other evidence that an injury or disease was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2005).

In the present case, a recently received DD Form 215 reflects 
that the veteran received the CIB, Purple Heart, and Bronze 
Star Medal.  As these citations are awarded primarily or 
exclusively for circumstances relating to combat, and there 
is no evidence in the claims file indicating otherwise in the 
case of this veteran, the Board finds that the veteran 
engaged in combat with the enemy.  See VAOPGCPREC 12-99 at p. 
5, 8 (October. 18, 1999).  The veteran's Purple Heart was 
awarded in August 1968 for wounds received in connection with 
military operations against a hostile force.  His February 
1969 Bronze Star Medal award indicates that he distinguished 
himself by heroic action after part of his Company was 
wounded by enemy fire and he moved through the deadly barrage 
of enemy fire to evacuate his fallen comrades.  Thus, the 
veteran's statements and RO hearing testimony that an 
exploding shell knocked him backwards and injured his back 
and right shoulder, is consistent with the circumstances of 
his service and constitutes satisfactory lay evidence that he 
injured his back and shoulder in service, notwithstanding the 
lack of mention of back or shoulder injuries in the service 
medical records (SMRs) and normal findings on the July 1969 
separation examination.  In addition, the veteran has been 
diagnosed with current low back and right shoulder disorders, 
including the August 2004 VA examination diagnoses of severe 
degenerative disc disease and degenerative spondylolisthesis 
of the L5-S1 vertebrae, and pericapsular fibrosis of the 
right shoulder.

Although there is no evidence of in-service low back and 
right shoulder injuries in the service medical records, 
appellant has reported injury in combat.  Moreover, there is 
current evidence of low back and right shoulder disorders, 
medical evidence of a nexus between the current disabilities 
and the in-service combat-related injuries is nevertheless 
required.  Wade v. West, 11 Vet. App. 302, 205 (1998); Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  The only physician 
to express an opinion on this question is the veteran's 
private physician, Dr. "R.H."  The March 2002 VA examiner, 
after noting the absence of SMR entries regarding complaints 
or treatment for back or shoulder injuries and the normal 
findings at separation, stated only that he had documented 
the veteran's back and right shoulder disorders and it was up 
to VA to determine whether they were related to the in-
service injuries.  Similarly, the August 2004 VA examiner 
stated that, thirty-six years after service it was impossible 
for him to verify whether the veteran's current disorders 
were the result of in-service injuries as opposed to post-
service activities and age, without resorting to pure 
speculation.  In contrast, Dr. "R.H." wrote in his May 2003 
and April 2005 letters that the veteran's medical history and 
physical examination compelled his belief that the veteran's 
low back and right shoulder disorders resulted from and are 
related to the in-service injuries that he described, 
notwithstanding the lack of in-service documentation of these 
injuries.  Dr. "R.H." also submitted treatment records 
reflecting that he had examined the veteran and diagnosed him 
with low back and right shoulder disorders.

Because Dr. "R.H." reviewed the veteran's claims file 
including the SMRs, examined the veteran, and based his 
conclusions on this evidence including the veteran's combat 
awards, these conclusions constitute competent evidence of a 
relationship between the veteran's current low back and right 
shoulder disorders and his military service.  Cf. Grover v. 
West, 12 Vet. App. 109, 112 (1999) (a post-service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence).  
Significantly, his testimony as to his combat experience is 
highly significant and is consistent with his duties and the 
nature of his service and the wounds.  38 U.S.C.A. §1154.  

In contrast, there is no competent evidence indicating that 
the current low back and right shoulder disorders are 
unrelated to service or due to anything else, but, rather, 
only equivocal medical conclusions as to the etiology of 
these disorders.  Thus, there is at least as much evidence 
supporting the veteran's claim that his current low back and 
right shoulder disorders are related to service as there is 
against it.  As the evidence need only be in relative 
equipoise for the veteran to prevail, service connection for 
low back and right shoulder disorders must be granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




ORDER

The claim for service connection for a low back disorder is 
granted.

The claim for service connection for a right shoulder 
disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


